Citation Nr: 0017511	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and an 
adjustment disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 1994, the RO denied the veteran's 
claim of entitlement to service connection for major 
depression and an adjustment disorder.  In January 1996, the 
RO denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran appealed both denials.  In 
May 1998, the Board remanded the claim for additional 
development.

In a request received in February 1998, the veteran indicated 
that he desired a hearing before a hearing officer at the RO.  
A hearing was scheduled for January 31, 2000.  However, the 
hearing was canceled on the day it was scheduled to occur.  
Cf. 38 C.F.R. § 20.702(e) (1999).  Accordingly, the Board 
will proceed without further delay.


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between an 
acquired psychiatric disorder, to include major depression 
and an adjustment disorder, and the veteran's active duty.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.






CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, to include major depression and an 
adjustment disorder, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder

The veteran asserts that he has an acquired psychiatric 
disorder, to include major depression and an adjustment 
disorder, as a result of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, and competent evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether 

the veteran has presented a well grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran's service medical records do not show any 
complaints of, treatment for, or a diagnosis of, a 
psychiatric disorder.  A report, dated in May 1970, notes 
that the veteran was very suspicious and threatening towards 
other members of his company, but that on examination, there 
was no evidence of any psychiatric illness.  The diagnosis 
was situational maladjustment.  The veteran's separation 
examination report, dated in May 1971, shows that his 
psychiatric status was normal.  

The claims file includes records from St. Mary's Hospital, 
dated between June 1988 and August 1990.  Those records show 
that in December 1988 and January 1989, the veteran's 
diagnoses included a major depressive disorder, recurrent 
type, major affective disorder, personality disorder, 
abstinence syndrome, alcohol intoxication and drug abuse.  
The claims file also contains a VA hospital report, dated in 
October 1995, which shows that the veteran underwent 
detoxification, and that the diagnosis at the time of 
discharge was chemical dependency.

The Board finds that the claim is not well grounded.  In this 
case, the claims file 

does not contain medical evidence showing that the veteran 
has an acquired psychiatric disorder (other than PTSD) that 
is related to his service.  The first medical evidence of an 
acquired psychiatric disorder is dated in 1988.  This is 
approximately 17 years after separation from service.  The 
record does not otherwise include any medical opinion linking 
a continuity of symptoms reported by the veteran to the 
claimed disability, so as to well-ground the claim under 
Savage v. Gober, 10 Vet. App. 488 (1997).

The Board has considered the veteran's statements submitted 
in support of his argument that he has an acquired 
psychiatric disorder as a result of his service.  However, 
while the veteran's statements may represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a diagnosis; nor are they competent 
evidence that relates any currently claimed condition to his 
service.  Savage, supra.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is  not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include major depression and an adjustment disorder, must 
be denied as not well grounded. 

As the foregoing explains the need for competent medical 
evidence of a link between an acquired psychiatric disorder 
and the veteran's service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


II.  PTSD

The veteran asserts that he has PTSD as a result of combat in 
the Republic of Vietnam.  

The veteran's DD 214 shows that his primary specialty was 
rifleman, and that he served in the Republic of Vietnam from 
March 31, 1970 to April 1, 1970, from May 3, 1970 to May 4, 
1970, and from May 6, 1970 to May 9, 1970.  The veteran's 
Record of Service (NAVMC 118(9)) indicates that he 
participated in ready operations with special landing forces 
Alpha and Bravo in the contiguous waters of Vietnam during 
these eight days.  His awards include the Vietnam Service 
Medal.  The veteran's DD 214 and his NAVMC 118(9) both 
indicate that he served with Company K, Battalion Landing 
Team, 3d Battalion, 9th Marine Regiment (BLT 3/9) from 
February 14, 1970 to June 16, 1970.  A unit history for the 
month of May 1970 does not show that any member of BLT 3/9 
actually set foot in Vietnam, or was otherwise involved in 
combat during that month.  The veteran's last duty assignment 
was with H&S Company, 3d Battalion, 9th Marine Regiment.

A review of the veteran's September 1995 VA hospital report, 
a completed questionnaire, dated in October 1995, and his 
appeal (VA Form 9) shows that he has claimed that he served 
one year and three months in Vietnam.  He reported the 
following events as possible causes of his PTSD, all of which 
allegedly took place while serving in Vietnam: 1) putting 
wounded soldiers on helicopters and otherwise assisting in 
the transport of those wounded to hospitals; 2) witnessing or 
participating in the mistreatment of enemy prisoners; 3) the 
death of a friend sometime in 1970, identified as an Army 
soldier named "Connors DeForest"; 4) he was subject to 
sniper attacks; and 5) he saw soldiers die as a result of 
booby-trapped small children and babies.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran's service medical records include a separation 
examination report, dated in May 1971, which shows that the 
veteran's psyche was clinically evaluated as normal.  A 
report, dated in May 1970, one year prior to separation from 
service, contains a diagnosis of situational maladjustment.  
The remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
evidence does not show that the veteran has PTSD.  In 
particular, the post-service medical evidence includes 
records from St. Mary's Hospital, dated between June 1988 and 
August 1990.  As previously stated, these records show that 
in December 1988 and January 1989, the veteran's diagnoses 
included a major depressive disorder, recurrent type, major 
affective disorder, personality disorder, abstinence 
syndrome, alcohol intoxication and drug abuse.  In addition, 
the following medical reports show that the veteran has been 
diagnosed with acquired psychiatric disorders other than 
PTSD, as well as alcohol and substance abuse: 1) an Illinois 
Department of Veterans' Affairs "medical report," signed by 
a physician, and dated in August 1990, which notes that the 
veteran is receiving treatment for chronic alcohol abuse; 2) 
a VA psychiatric examination report, dated in September 1995, 
which contains diagnoses of major depression and 
"polysubstance dependence and abuse including alcohol and 
opiates"; and 3) a VA hospital report, dated in October 
1995, which contains an Axis I diagnosis of chemical 
dependency.  

The Board finds that the aforementioned evidence is highly 
probative in that it shows that the veteran does not have 
PTSD.  In particular, the September 1995 VA examination 
report includes an account of the veteran's life history and 
subjective complaints.  It is accompanied by objective 
clinical findings and a rationalized explanation.  In 
addition, the St. Mary's Hospital reports, and the October 
1995 VA hospital report, were based on extensive observation.  
These reports show that the veteran has longstanding problems 
with drugs and alcohol.  Based on the foregoing, 

the Board finds that the preponderance of the evidence shows 
that the veteran does not have PTSD.

In reaching this decision, the Board has considered the 
notations of PTSD as found in a VA medical certificate, dated 
in September 1995.  However, this document was completed on 
the day of admission to the hospital, and is accompanied by 
diagnoses of adjustment disorder, alcohol and crack cocaine 
abuse, and marijuana dependence.  The PTSD diagnosis was not 
confirmed upon discharge from the hospital about three weeks 
later.  The Board has also considered a notation of PTSD in 
an October 1995 "statement of patient's treatment."  
However, this statement covers the same period of 
hospitalization discussed in the October 1995 VA hospital 
report.  That report indicates that the veteran was admitted 
for detoxification, and shows that the sole Axis I diagnosis 
was chemical dependency.  Furthermore, neither of these 
notations are accompanied by indicia of reliability, such as 
psychological testing, additional medical comment, or 
citation to clinical findings.  The Board therefore finds 
that the probative value of the evidence indicating that the 
veteran has PTSD is outweighed by the contrary evidence of 
record, which shows that the veteran does not have PTSD.  As 
the preponderance of the evidence is against the claim that 
the veteran has PTSD, the veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met.  Accordingly, 
service connection for PTSD must be denied.

While the Board has considered the written statements of the 
veteran, the Board points out that although the arguments and 
reported symptoms have been noted, the issue in this case 
ultimately rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  In such 
cases, lay persons untrained in the fields of medicine and 
psychiatry are not competent to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 

Vet. App. 91, 93 (1993).  The Board has determined that 
service connection for PTSD is not warranted.  To that 
extent, the veteran's contentions are unsupported by 
persuasive evidence. 

As a final matter, the Board notes that in May 1998, it 
remanded the claim for additional development, to include an 
attempt to verify the claimed stressors.  In July and October 
of 1998, the RO sent the veteran letters requesting that he 
provide additional details pertaining to his stressors.  
However, there is no record of a reply.  Therefore, the 
veteran's failure to submit details pertaining to his 
stressors forecloses any additional attempt at development.  
To the extent that he has argued, in a letter received in 
January 2000, that VA should obtain casualty reports for two 
infantry companies, he has not submitted names or other 
identifying information which would allow for verification of 
any particular stressor.  In addition, the Board has denied 
the claim because the preponderance of the evidence shows 
that the veteran does not have PTSD.  The Board therefore 
finds that the RO has substantially complied with the Board's 
May 1998 remand.  See Dyment v. West, 13 Vet. App. 141, 146-
147 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depression and an adjustment disorder, is 
denied.

Service connection for PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

